                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                       CASE NO. 9:19-CV-80812-ROSENBERG/REINHART

ANTONIO COLEMAN,

         Plaintiff,

v.

EWPB LLC and MICHAEL TOMKOVICH,

      Defendants.
___________________________________/

               ORDER GRANTING PLAINTIFF’S MOTION FOR ENTRY
              OF FINAL DEFAULT JUDGMENT AGAINST DEFENDANT
           EWPB LLC, AND REFERRING CASE FOR EVIDENTIARY HEARING

         THIS CAUSE is before the Court upon Plaintiff Antonio Coleman’s Motion for Entry of

Final Default Judgment Against Defendant EWPB LLC. DE 16. The Court has reviewed the

Motion and the record and is otherwise fully advised in the premises.

                                              I.       BACKGROUND1

         Plaintiff worked as a chef at Emperor’s Gentlemen’s Club in Riviera Beach, Florida, from

January 23, 2017, until August 16, 2017. The Club was owned, controlled, and/or operated by

EWPB LLC (“EWPB”), and Defendant Michael Tomkovich, managing member of EWPB,

controlled the personnel-related policies and practices of the club. Defendants assigned Plaintiff’s

schedule and instructed him as to the work to be performed and the times he should arrive and

leave work. Plaintiff was compensated at a rate of $140.00 per day, regardless of the number of

hours he worked. Plaintiff did not receive overtime compensation at a time-and-a-half rate when

he worked in excess of forty hours per week. Defendants were either recklessly indifferent to or



1
 Unless cited otherwise, the facts in this part are derived from the allegations in Plaintiff’s Complaint and are
accepted as true. DE 1.
intentionally disregarded their obligation to pay Plaintiff for overtime work, and Defendants failed

to maintain adequate and contemporaneous time records. Plaintiff seeks $3,900.50 in unpaid

overtime, $3,900.50 in liquidated damages, and reasonable attorney’s fees and costs.

        Plaintiff filed the Complaint on June 20, 2019. DE 1. EWPB was served on July 23, 2019,

and its response was therefore due on August 13, 2019. DE 10. EWPB did not respond, and

Plaintiff moved for a Clerk’s Entry of Default on August 14, 2019, DE 11, which was granted on

August 15, 2019. DE 13. Defendant Michael Tomkovich was not served, and the Court ordered

Plaintiff to file proof of service as to Tomkovich or he would be dismissed from the case. DE 12.

Plaintiff did not file proof of service as to Tomkovich, and the Court dismissed him from the case

on October 29, 2019. DE 15. Plaintiff filed the instant Motion on November 5, 2019, seeking

entry of final default judgment as to EWPB. DE 16. EWPB has not responded to the Motion in

any way.

                                     II.     LEGAL STANDARD

        Under Federal Rule of Civil Procedure 55, if a defendant fails to plead or otherwise defend

a complaint filed against it, the Clerk of Court may enter a default against that party. Once a

default is entered, a plaintiff may seek entry of a default judgment against the defaulting defendant.

Fed. R. Civ. P. 55(b). By defaulting, a defendant is taken to admit the well-pleaded allegations of

fact in a plaintiff’s complaint. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d

1298, 1307 (11th Cir. 2009). Although the facts are admitted as true, conclusions of law are not;

a sufficient basis to state a claim must still exist in the pleadings before a court may enter a default

judgment. Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir.

1975). Allegations relating to the amount of damages are not admitted by virtue of default; rather,

the Court determines the amount and character of damages to be awarded. Miller v. Paradise of


                                                   2
Port Richey, Inc., 75 F. Supp. 2d 1342, 1346 (M.D. Fla. 1999).

                                         III.    ANALYSIS

          Here, the Complaint alleges that Defendants failed to pay Plaintiff overtime wages in

violation of the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”). A claim for

unpaid overtime requires a showing that “(1) an employee worked unpaid overtime, and (2) the

employer knew or should have known of the overtime work.” Bailey v. TitleMax of Ga., Inc., 776

F.3d 797, 801 (11th Cir. 2015). Further, Plaintiff must establish that he was engaged in interstate

commerce or employed by an enterprise engaged in interstate commerce pursuant to 29 U.S.C. §

207(a).

          Under the FLSA, Plaintiff bears “the burden of proving that he performed work for which

he was not properly compensated.” Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299,

1315 (11th Cir. 2013) (quoting Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686–87

(1946)). If an employer’s time records are inadequate, “an employee has carried out his burden if

he proves that he has in fact performed work for which he was improperly compensated and if he

produces sufficient evidence to show the amount and extent of that work as a matter of just and

reasonable inference.” Id. (quoting Anderson, 328 U.S. at 686–87). The FLSA requires an

additional award of liquidated damages in an amount equal to unpaid wages unless the defendant

demonstrates that the violation was in good faith. 29 U.S.C. §§ 216, 260. Claims for unpaid

overtime wages are subject to a two-year statute of limitations, but the period is extended to three

years in the case of a “willful violation.” 29 U.S.C. § 255(a); see also Alvarez Perez v. Sanford-

Orlando Kennel Club, Inc., 515 F.3d 1150, 1162 (11th Cir. 2008).




                                                 3
         a. Default Judgment is Warranted

         First, Plaintiff has shown that he worked unpaid overtime. Plaintiff submitted a declaration

stating that he worked as a chef in EWPB’s club from January 23, 2017, until August 16, 2017,

and his duties included preparing and cooking food as well as cleaning the kitchen. DE 16-1 ¶¶ 4,

6. He worked an average of 65 hours per week at a flat rate of $140.00 per day, resulting in an

hourly rate of about $10.77.2 DE 16-1 ¶ 8. Because Plaintiff was paid the same amount regardless

of the hours worked in a week, he did not receive overtime compensation at the time-and-a-half

rate prescribed by the FLSA. Second, Plaintiff alleges that Defendants specifically instructed

Plaintiff what to do, when to arrive, and when to leave. DE 1 ¶ 27. Taken as true, this demonstrates

that Defendants knew Plaintiff worked in excess of forty hours per week.

         Finally, Plaintiff has demonstrated that EWPB is an “enterprise engaged in commerce” by

satisfying the two prongs of 29 U.S.C. § 203(s)(1)(A). First, Plaintiff and other employees handled

goods that moved in interstate commerce, including various office supplies and food items. DE 1

¶¶ 19–20. Second, EWPB had gross revenues in excess of $500,000 during the years 2016, 2017,

and 2018, and is expected to do the same in 2019. DE 1 ¶ 21. Accordingly, the Court concludes

that Plaintiff has demonstrated entitlement to unpaid overtime.

         b. An Evidentiary Hearing is Necessary to Determine Damages

         Under Federal Rule of Civil Procedure 55(b)(2), the court may conduct an evidentiary

hearing to determine the amount of damages. Such a hearing is appropriate here for two reasons.

First, the Complaint (DE 1) and Plaintiff’s declaration (DE 16-1) are lacking in specific evidence

regarding Plaintiff’s hours worked. He states only that he worked “an average of twenty-five (25)




2
 The Court infers from this calculation that Plaintiff worked five days per week, which is not explicit in the
Complaint.
                                                          4
hours of overtime per week” over a period of “about twenty-nine (29) weeks.” DE 16-1 ¶ 9. The

Court recognizes that documentary evidence of Plaintiff’s schedule may be not be readily

accessible in light of EWPB’s default and its failure to maintain contemporaneous time records.

However, the Court must be presented with sufficient evidence to permit a just and reasonable

inference as to Plaintiff’s unpaid wages. In particular, more evidence is needed regarding the dates

Plaintiff began and ceased working, his weekly schedule, and the amount and manner of his pay.

        Second, the Complaint alleges that EWPB willfully violated the FLSA, thus extending the

statute of limitations to three years. DE 1 ¶ 37. Plaintiff has not presented evidence to support

this conclusion. See Alvarez Perez, 515 F.3d at 1162 (“To establish that the violation of the Act

was willful in order to extend the limitations period, the employee must prove by a preponderance

of the evidence that his employer either knew that its conduct was prohibited by the statute or

showed reckless disregard about whether it was.”). The statute of limitations is significant to the

measure of Plaintiff’s damages; if the statute of limitations is two years, then any violation

occurring prior to June 20, 2017, is time-barred, and Plaintiff cannot recover for unpaid overtime

prior to that date. If the statute of limitations is three years, then Plaintiff is entitled to recover for

the entire period of his employment with EWPB.

        Therefore, the Court will refer the case to the Magistrate Judge for an evidentiary hearing

and a Report and Recommendation on (1) the amount of Plaintiff’s damages, (2) whether EWPB

willfully violated the FLSA so as to extend the statute of limitations to three years, and (3) the

reasonableness of Plaintiff’s requested attorney’s fees.

        It is hereby ORDERED AND ADJUDGED:

    1. Plaintiff’s Motion for Entry of Final Default Judgment Against Defendant EWPB LLC
       [DE 16] is GRANTED with respect to entitlement to Final Default Judgment, as described
       in this Order. The Court defers entry of such final judgment pending an evidentiary hearing
       before the Magistrate Judge.
                                                    5
   2. The case is REFERRED to Magistrate Judge Bruce E. Reinhart for an evidentiary hearing
      and a Report and Recommendation on the matters described above pursuant to 28 U.S.C.
      § 636(b)(1)(B).

   3. The Clerk of the Court is directed to CLOSE THIS CASE FOR STATISTICAL
      PURPOSES; this closure shall not affect the merits of any party’s claim.

   4. All pending deadlines are TERMINATED.

      DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 3rd day of

December, 2019.

                                                _______________________________
                                                ROBIN L. ROSENBERG
                                                UNITED STATES DISTRICT JUDGE

Copies To:
Counsel of Record




                                            6
